DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce A. Lev on 6/29/2022.
The application has been amended as follows: 
Claim 8, line 1: “The animal climbing cover for ladders of claim [[6]]1, wherein said rings”
Claim 10, line 1: “The animal climbing cover for ladders of claim [[6]]1, wherein said rings”

Allowable Subject Matter
Claims 1-5, 7-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. With regard to independent claim 1 (independent claim 13 being substantively similar), Mobley et al. (US 5,682,960) teaches of (Fig. 1) an animal climbing cover for ladders (Abstract, covering for ladders that an animal can climb on) comprising:
a main panel (ladder jacket 10) comprising:
a top edge portion (first end 20B);
a bottom edge portion (end 34B);
wherein the distance between said top edge and said bottom edge defines a length of said main panel (distance from the top edge and said bottom edge defines a length of said main panel 10);
two opposite side edge portions (two elastic side members 32);
wherein said two opposite side edge portions (32) extend along said length of said main panel (extends along said length of said main panel 10);
wherein the distance between said two opposite side edge portions defines a width of said main panel (defines a width);
a top surface (surface of main planar member 34 facing away from the ladder);
wherein said top surface extends between said top edge portion (20B), said bottom edge portion (34B), and said two opposite side edge portions (32) (extends between said top edge portion 20B, said bottom edge portion 34B, and said two opposite side edge portions 32);
a bottom surface (bottom surface of main planar member 34 facing the ladder);
wherein said bottom surface extends between said top edge portion (20B), said bottom edge portion (34B), and said two opposite side edge portions (32);
wherein said main panel is sized, shaped, and adapted to cover a substantial portion of side rails and rungs of said ladder (Fig. 2, main panel 10 is sized, shaped, and adapted to cover a substantial portion of side wails and rungs of a ladder 46);
at least one attachment bracket (planar end member 22);
wherein said at least one attachment bracket (22) is attached to said top edge portion (20B) of said main panel (10) and is adapted to releasably and securely engage a top rung of said ladder (Fig. 2, releasably and securely engage a top rung of said ladder 46); and
at least one attachment strap (hook and loop fastening straps 38 and 42);
wherein said at least one attachment strap is attached to said bottom edge portion (34B) of said main panel (10) (strap 42 is attached to said bottom edge portion 34B) and is adapted to releasably and securely engage a bottom rung of said ladder (Fig. 2, releasably and securely engage a bottom rung of said ladder 46);
wherein said animal climbing cover is adapted to removably attach to and cover a substantial portion of the rungs and side rails of the ladder and provide a means for an animal to climb up and down said ladder (Fig. 2, cover is adapted to removably attach to and cover a substantial portion of the rungs and side rails of the ladder 46 and an animal can climb up and down said ladder); 
a plurality of spaced horizontal straps (straps 40), each including:
a first end;
a second end opposite said first end (straps 40 have first and second ends);
wherein said plurality of spaced horizontal straps are attached to said bottom surface of said main panel spaced from one another (attached to the bottom surface).

Bernart (US 2015/0074924) is in the field of transport structures and teaches of (Fig. 1) a plurality of raised portions (¶0054, textured surface 259 may include raised ridges);
wherein said plurality of raised portions (259) are located at various positions upon said top surface of said main panel (ramp surface 250) and are adapted to provide a means for animals to grip said main panel (¶0054, textured surface 259 may provide a suitable surface to generally prevent slippage during loading and unloading of the ramp 220, which Examiner notes that it would also provide a means for animals to grip said panel to prevent them from slipping).

However, the prior art does not teach the combined limitations of the claimed invention, specifically, 
a plurality of spaced horizontal straps, each including:
a ring attached to said first end;
a ring attached to said second end;
wherein said plurality of spaced horizontal straps have a length larger than said width of said main panel, such that said first and second ends extend respectively past said two opposite side edge portions;
a first side flexible cord including:
a first end connected to said ring on said first end of one of said plurality of horizontal straps adjacent said top edge portion of said main panel;
a second end connected to said ring on said first end of one of said plurality of horizontal straps adjacent said bottom edge portion of said main panel; and
a center portion adapted to be releasably connected to said ring on said second end of one of said plurality of horizontal straps in between said one of said plurality of horizontal straps adjacent said top edge portion of said main panel and said one of said plurality of horizontal straps adjacent said bottom edge portion of said main panel; and
a second side flexible cord including:
a first end connected to said ring on said second end of one of said plurality of horizontal straps adjacent said top edge portion of said main panel;
a second end connected to said ring on said second end of one of said plurality of horizontal straps adjacent said bottom edge portion of said main panel; and
a center portion adapted to be releasably connected to said ring on said first end of one of said plurality of horizontal straps in between said one of
said plurality of horizontal straps adjacent said top edge portion of said main panel and said one of said plurality of horizontal straps adjacent said bottom edge portion of said main panel;
wherein said plurality of spaced horizontal straps and said first and second side flexible cords are adapted and used such that said animal climbing cover is more securely removably attached to said ladder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647